                       IN THE
       Case: 1:20-cv-04874    UNITED
                           Document #: STATES
                                       33 Filed: DISTRICT  COURT
                                                 10/08/20 Page 1 of 3 PageID #:2784
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  Emoji Company GmbH,

         Plaintiff,                                   Civil Action No.: 20-cv-4874


                                                                     FILED
  v.
                                                                                              TL
         SCHEDULE “A”
                                                                          10/8/2020
         Defendant.                                                              . BRUTO    N
                                                                       THOMA.SDG
                                                                               IS T R IC T COURT
                                                                    CLERK, U.S
                               Response to the Plaintiff's complaint
   The defendant requests to suspend the trial of this case and release the defendant's
account. The reasons are as follows:
   1. plaintiff has no adequate evidence to prove defendant infringed his emoji
trademark, the following picture is the plaintiff's unique evidence. As we can see
below, defendant just used "emoji" to describe his product, The theme of this cartoon
image corresponds to the "emoji", "emoji" is not a word originally created by the
right holder, it belongs to the common name in the expression field like "Emoticons",
and it is being used by thousands of Internet users. The defendant's action complies
with the 15 U.S.C. § 1115(b) on fair use.




   2. The plaintiff failed to serve legal documents in accordance with due legal
procedures. Until now, defendant does not receive relevant legal documents such as
summons, temporary injunction order, preliminary injunction order, etc. Plaintiff let
defendant himself see on pacer, however, the defendant, as a Chinese seller instead of
a lawyer in the United States, was unable to register an account on the pacer, so he
could not log in to see the case information, the defendant does not even know the
stage of development of the case. Defendant has been working to contact plaintiff to
resolve the case, but the plaintiff did not respond to the defendant for a long time on
the grounds of servers' malfunction or other reasons.
   3. Therefore. Given that plaintiff did not provide adequate evidence or follow due
process of serve of legal process, defendant implore the court to dismiss the
plaintiff’s claim and release the defendant's account.
    DATED: October 6, 2020                         Respectfully submitted,
Case: 1:20-cv-04874 Document #: 33 Filed: 10/08/20 Page 2 of 3 PageID #:2785
                                           Jesun
                                          Guangdong Yilong Law Firm
                                          Room 1403, Wanhui Building, Longgang Street,
                                          Longgang District,Shenzhen,Guangdong,China
                                          +86-131-2045-1811
                                          iplawyer01@foxmail.com

                                         AGENT FOR DEFENDANT
SCHEDULE “A”
     Case: 1:20-cv-04874 Document #: 33 Filed: 10/08/20 Page 3 of 3 PageID #:2786
                                                   Company       Address
         Seller Name             Seller Origin
                                                 or individual
                                                             Long gang
                                                               qu long
                                                Shen Zhen     cheng jie
                                               shi hui yang  dao shang
                                              Jian she gong Jing she qu
           SAQIMA              A159YMHZNAXJLK   cheng you   Long Cheng
                                               xian gong si   zhong lu
                                                              108 hao
                                                            zheng zhong
                                                             shi dai da
                                                             Sha 807-8
                                                             Shen zhen
                                                             shi Guang
                                                                Dong
